                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     RHUB COMMUNICATIONS, INC.,                            Case No.16-cv-06669-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                               ORDER RE APRIL 9, 2019
                                                 v.                                            DISCOVERY LETTER
                                  10

                                  11     ROY KARON, et al.,                                    Re: Dkt. No. 80
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On April 5, 2019, defendant BVS, Inc. (“BVS”) filed a motion to compel plaintiff RHUB

                                  14   Communications, Inc (“RHUB”) to serve an amended response to BVS’s Request for Production

                                  15   No. 3 and to produce all responsive documents. Dkt. No. 78. The Court denied that motion

                                  16   without prejudice and directed the parties to follow the discovery dispute procedure outlined in

                                  17   Judge DeMarchi’s Standing Order for Civil Cases. Dkt. No. 79.

                                  18          On April 9, 2019, BVS filed a discovery letter brief. Dkt. No. 80. This letter brief does

                                  19   not comply with the undersigned’s standing order in multiple respects. For this reason, the Court

                                  20   DENIES BVS’ request for relief without prejudice.

                                  21          First, although the letter brief purports to be a “joint discovery letter brief,” it is not, in fact,

                                  22   a joint submission. RHUB’s counsel did not sign the letter, and the letter contains only BVS’s

                                  23   position, not RHUB’s. The standing order requires that the letter include “each party’s position,

                                  24   including citation to applicable authority, and proposed resolution of the dispute.” Standing Order

                                  25   for Civil Cases at 3. BVS’s letter does not explain why RHUB did not participate in the joint

                                  26   discovery letter process. As the standing order states,

                                  27                  The Court expects the parties to cooperate in the preparation of the
                                                      joint discovery letter so that each side has adequate time to prepare its
                                  28                  own arguments and address its adversary’s arguments before
                                                      submission of the letter. The joint discovery letter must be signed by
                                   1                  lead counsel. . . . Unjustified delay or refusal to participate
                                                      meaningfully in . . . the preparation of the joint discovery letter may
                                   2                  be grounds for entry of an order adverse to the delaying or non-
                                                      participating party or other appropriate sanctions.
                                   3

                                   4   Id. The Courts expects all parties to fully participate in the joint discovery letter process. Failure

                                   5   to do so is grounds for sanctions. If RHUB refuses to participate in the joint discovery letter

                                   6   process, then BVS may seek relief from the undersigned’s standing order by filing a motion for

                                   7   administrative relief pursuant to Civil Local Rule 7-11, and if warranted, the Court may invite

                                   8   BVS to make a separate motion for sanctions.

                                   9          Second, BVS’s letter exceeds the word limits set in the Standing Order for Civil Cases for

                                  10   the statement of the dispute requiring resolution, BVS’s position, and the statement attesting to

                                  11   compliance with the requirement that lead counsel confer about the dispute, which are 100 words,

                                  12   1,500 words, and 50 words, respectively.
Northern District of California
 United States District Court




                                  13          Moreover, it appears from BVS’s letter brief that the discovery dispute to which it refers

                                  14   may be resolved without the Court’s assistance. See Dkt. No. 80 at 5. If the parties are unable to

                                  15   resolve the dispute between themselves by April 12, 2019, they shall submit a joint discovery

                                  16   letter brief that complies with all requirements in the Court’s Standing Order for Civil

                                  17   Cases by April 15, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 10, 2019

                                  20

                                  21
                                                                                                     VIRGINIA K. DEMARCHI
                                  22                                                                 United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
